Citation Nr: 1709966	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-18 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to extension of a temporary total rating, beyond May 1, 2008, for convalescence following right shoulder surgery, under the provisions of 38 C.F.R. § 4.30.

2.  Entitlement to extension of a temporary total rating, beyond June 1, 2008, for convalescence following right shoulder surgery, under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from March 1987 to March 1993.

This appeal arose from a March 2008 rating decision in which the Philadelphia Regional Office and Insurance Center (hereinafter agency of original jurisdiction (AOJ)) awarded a temporary total rating for convalescence following right shoulder surgery from November 26, 2007, to January 1, 2008.  In March 2009, the Veteran filed a notice of disagreement (NOD) regarding the effective date for the termination of temporary total rating for convalescence following right shoulder surgery.  A statement of this case (SOC) was issued in May 2009.  The Veteran filed a substantive appeal (via a VA Form 9 Appeal to the Board of Veterans' Appeals) in June 2009.

In September 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the file.

In November 2014, the Board remanded the claim on appeal to the AOJ for additional development.  After completing the requested development, the AOJ issued a rating decision in February 2015 awarding the extension of a temporary total rating for convalescence following right shoulder surgery until March 1, 2008.  The AOJ the terminated the appeal on the basis that the award represented a "total grant of benefits sought on appeal for this issue."  

However, in a September 2015 decision (which included the denial of  entitlement to a rating greater than 30 percent for residuals of right clavicle fracture with degenerative joint disease of the right shoulder, another matter on appeal), the Board found that the Veteran's appeal regarding his award of a temporary total rating for convalescence following right shoulder surgery had not been fully resolved.  The Board thus rephrased the claim as one seeking extension of a temporary total rating for convalescence following right shoulder surgery from March 1, 2008, and remanded the matter for adjudication in the first instance by the AOJ.

In August 2015, the AOJ issued a rating decision awarding an extension of a temporary total rating for convalescence following right shoulder surgery to May 1, 2008.  In a May 2008 supplemental statement of the case (SSOC), the AOJ denied a temporary total rating for convalescence following right shoulder surgery beyond May 1, 2008.  Thereafter, this matter was returned to the Board for further appellate review.  

As the Veteran's appeal on  matter of entitlement to an extension of the Veteran's temporary total rating for convalescence purposes has not been fully resolved, the claim has been rephrased to reflect the extension of the rating to May 1, 2008.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Further, and as will be discussed in greater detail below, because the Board is awarding an extension of the Veteran's temporary total rating to the maximum extent allowable by the Board at his juncture, but not by the law, the Board has expanded the Veteran's appeal to include the separate issue of entitlement to extension of a temporary total rating for convalescence following right shoulder surgery beyond June 1, 2008; as noted below, that matter is being remanded to the AOJ for further action.  VA will notify the Veteran when further action, on his part, is required.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  A copy of the September 2014 hearing transcript is located in Virtual VA, as are the most recent VA treatment records.  All such records have been reviewed.
  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matter herein decided have been accomplished.

2.  Resolving reasonable doubt in favor of the Veteran, the evidence suggests the Veteran's November 2007 right shoulder surgery necessitated convalescence of at least six months; any additional extension beyond a six- month period must be made upon approval of the Veterans Service Center Manager.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an extension of temporary total rating for convalescence following right shoulder surgery from May 1, 2008, to June 1, 2008, are  met.  38 C.F.R. §§ 3.102, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the Board's favorable resolution of the matter of  entitlement to extension of a temporary total rating for convalescence following right shoulder surgery beyond May 1, 2008, to the maximum extent allowable by the Board under the provisions of 38 C.F.R. § 4.30, the Board finds that all necessary notification and development actions in connection with this matter have been accomplished.

In the instant case, the Veteran is seeking an extension of his temporary total disability rating for convalescence following his right shoulder surgery.  The applicable regulation provides that a total disability rating (100 percent) will be assigned for convalescence without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2016).  

In order to attain a temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Additionally, extensions of the temporary total rating may be made in increments of 1, 2, or 3 months beyond the initial 3 months granted under paragraphs (a)(1), (2), or (3) of 38 C.F.R. § 4.30.  Any extension beyond the initial 6 months, however, must be made under paragraphs (a)(2) or (3) of 38 C.F.R. § 4.30 and only upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (b)(2).  

Evidence relevant to the determination of whether an extension of the Veteran's temporary total rating beyond April 30, 2008 is warranted shows that, on November 26, 2007, the Veteran underwent arthroscopic subacromial decompression and rotator cuff repair of the right shoulder.  A January 8, 2008, follow-up treatment record notes that the Veteran had been unable to schedule physical therapy with VA, but that he had been performing rehabilitation exercises on his own.  At that time, his private orthopedic surgeon provided a new prescription for passive range of motion until 8 weeks postoperatively followed by assisted range of motion and strengthening at 12 weeks postoperatively.

On April 10, 2008, the Veteran's private physician signed a document entitled "CERTIFICATE FOR SCHOOL/WORK ABSENCE" noting that the Veteran had been under his continuing care.  However, this certificate did not reflect any specific opinion regarding the Veteran's convalescence needs, to include specifying a date upon which the Veteran could return to school/work.

In October 2008, the Veteran presented to a VA emergency room with complaints of increased right shoulder pain over the past month.  His physical examination was significant for right shoulder tenderness and he was unable to reach behind his back.  The Veteran then presented for a VA orthopedic consultation in December 2008, the report of which report reflects the Veteran's description of dull aches in the anterior aspect of the right shoulder of 3/10 severity.  He denied difficulty putting on a coat or managing toiletry, but he found activities such as combing his hair, reaching a high shelf, and lifting ten pounds above his head as somewhat difficulty.  He described as very difficult washing his back or sleeping on his side.  The examiner noted that, on examination, the right upper extremity was shortened compared to the contralateral limb.  There was an obvious deformity in the mid-shaft of the clavicle with abundant heterotopic ossification.  

A computed tomography (CT) scan of the clavicle was interpreted as showing, inter alia, extensive posttraumatic changes involving the medial aspect of the right clavicle, the right chest wall, and the sternoclavicular joint; extensive heterotopic ossification adjacent to the coracoclavicular ligament; and a few small ossific densities anterior to the acromioclavicular joint and the acromion which likely resided outside of the joint capsule.

The report of a follow-up VA orthopedic consultation in January 2009 reflects the Veteran's history of manifesting a massive retracted tear of the supraspinatus tendon following an attempted arthroscopic repair.  It was noted that a CT scan demonstrated calcification of the coracoclavicular ligaments while a magnetic resonance imaging (MRI) scan demonstrated massive retracted tear of the supraspinatus tendon at the glenoid level with significant muscle wasting and muscular atrophy.

In February 2009 written statement, the Veteran described right shoulder symptoms of limited movement with increased pain, instability, soreness, incoordination, hesitation of movement, stiffness, weakness, skin discoloration and swelling with repetitive movement.  He described an inability to raise his arm above elbow level.  He reported having pain of 8/10 severity and being informed that he had a massive rotator cuff tear which was not repairable.  

Thereafter, the report of an August 2009 orthopedic consultation in the VA clinic setting notes the Veteran's history of right shoulder surgeries with a recent MRI showing chronic rotator cuff tear.  The Veteran was not deemed a candidate for surgical repair.  Physical examination was significant for right shoulder pain anteriorly and also over the AC joint, active forward flexion with pain and stiffness to about 150 degrees, active abduction to 90 degrees, mild rotator cuff weakness and pain when forward flexing against resistance.  

The Veteran was afforded a VA examination on October 2009.  Upon review of the record and physical examination of the Veteran, the examiner offered diagnoses of rotator cuff tear of the right shoulder related to old service-connected injuries and multiple surgeries and status post fracture right clavicle with residual deformity and ossification of the coracoclavicular ligament.  The VA examiner commented that the Veteran's service-connected right upper extremity disability may limit his day to day activities requiring use of this extremity, which was described as "nonfunctional due to rotator cuff tears."  It was indicated that the Veteran would not be able to obtain or maintain gainful employment activities which required use of the right upper extremity.

Additional relevant evidence includes the Veteran's testimony during his September 2014 Board hearing as to his belief that his type of right shoulder surgery required a one year convalescence period.  When questioned as to whether he had gone back to work after he finished his post-surgical rehabilitation, the Veteran stated that he wasn't able to much work afterwards because of his right shoulder.  The Veteran also reported that he was subsequently awarded a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  (A review of the record shows that the Veteran was awarded a TDIU via rating decision dated in April 2010, which award was made effective October 5, 2009, the date of receipt of the Veteran's claim specifically for a TDIU.  In that decision, the AOJ determined that the Veteran's psychiatric disorder, together with his service connection residuals from his in-service motor vehicle accident, including his right shoulder disability, rendered him unemployable.)  The Veteran also reported that the attempt at surgical correction of his right shoulder disability in 2007 had been being unsuccessful with a resultant non-repairable torn rotator cuff.  He stated that he had the need for full shoulder replacement, but such surgery was not recommended until he was older. 

The Veteran was again examined in January 2015.  Notably, as instructed by the Board in its November 2014 remand, , the examiner was requested to provide an opinion as to the approximate date when the Veteran's recovery period from his November 2007 right should surgery was completed.  Upon review of the evidence of record, the examiner indicated that a normal recovery period following rotator cuff repair surgery was to be around three months.  The examiner stated, however, the Veteran's "rotator cuff repair failed post operatively, making a full recovery impossible."  

As noted above, extensions of a temporary total rating of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a) (1), (2), or (3).  38 C.F.R. § 4.30(b).  Upon review of the evidence, and when all reasonable doubt is resolved in favor of the Veteran, the Board finds that an extension of the Veteran's temporary total rating up to and until June 1, 2008, is warranted in accordance with 38 C.F.R. § 4.30(a)(1), which provides for the assignment of a temporary total raring when treatment of a service-connected disability results in surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence.  

In this regard, the Board notes that convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, 374 (28th ed. 1994)).  Recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary, 606 (1986)).  

In the instant case, the record makes clear that the Veteran never fully recovered after his November 26, 2007, surgery, as the surgery itself was unsuccessful and the Veteran suffered an additional rotator cuff tear.  The Veteran's complaints of limited functioning and pain are well documented in the record, and it was indicated in 2009 that the Veteran would not be able to obtain or maintain gainful employment activities which required use of the right upper extremity.  The Veteran also reported that he was not able to fully return to work after his surgery.  Notably, in extending the Veteran's temporary total rating to May 1, 2008, the AOJ  indicated that the evidence showed that the Veteran had been excused from school/work through April 10, 2008.  While this is certainly the case, the totality of the evidence suggests that the Veteran's was never able to fully return to work and that his right shoulder never in fact returned to a normal or healthy state.  See Felden, 11 Vet. App. at 430 (indicating that notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation).  

Thus, when all reasonable doubt is resolved in favor of the Veteran (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board concludes that the Veteran's right shoulder surgery necessitated at least six months of convalescence, currently entitling him to an extension of his temporary total rating to June 1, 2008, as the evidence suggests that the Veteran had not recovered from his surgery within this timeframe.  As to whether the Veteran is entitled to any further extension of his temporary total rating beyond June 1, 2008, the Board is without authority to make the initial grant of any extension beyond an initial period of six months, and that question be first addressed by the Veterans Service Center Manager.  See 38 C.F.R. § 4.30(b)(1), (2).

(Parenthetically, the Board notes that the AOJ assigned an effective date of November 26, 2007, as opposed to December 1, 2008, as directed by regulation, for the Veteran's temporary total rating; however, as payment at the 100 percent disability level would not have begun until December 1, 2008, the Board has not exceeded its authority in awarding an extension of the Veteran's temporary total rating from May 1, 2008, to June 1, 2008.)


ORDER

An extension of a temporary total rating for convalescence following right shoulder surgery, under 38 C.F.R. § 4.30, is granted from May 1, 2008, to June 1, 2008, subject to the legal authority governing the payment of compensation.


REMAND

In light of the Board's decision to grant an extension of the Veteran's temporary total rating to June 1, 2008, the Veteran has now been assigned a temporary total evaluation for a period of 6 months.  Further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a) (2) or (3) upon approval from the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).  Thus, a temporary total evaluation may be assigned for up to 12 months, with approval of the Veterans Service Center Manager, if the criteria of 38 C.F.R. § 4.30(a) and (b) are met.  As the question now is entitlement to an extension beyond a period of 6 months, it would appear from the regulatory language that the matter must be referred to the Veterans Service Center Manager for approval of any further extension of the Veteran's temporary total rating under 38 C.F.R. § 4.30(b),.

Prior to taking action responsive to the above, referring the case to the Veterans Service Center Manager, for approval of any further extension of the Veteran's temporary total rating to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records.

As for VA records, the claims file currently includes records from the Loma Linda Medical Center (VAMC) dated through June 25, 2016, which records are located in the Veteran's Virtual VA file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the identified facility all outstanding records of VA evaluation and/or treatment of the Veteran since June 25, 2016.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matter on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014).  But see also 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; ; 38 C.F.R. § 3.159.   However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the remaining matter on  appeal.

Accordingly, this matter is hereby REMANDED for the following action:
 
1.  Obtain from the Loma Linda VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since June 25, 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matter on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, refer the case to the Veterans Service Center Manager, for approval of any further extension of the Veteran's temporary total rating under 38 C.F.R. § 4.30(b).

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


